Cook, J.,
concurring in judgment only. I agree with the majority that Ohio Adm.Code 3737-l-07(A)(l) is valid, that the judgment of the court of appeals in Amoco should be reversed, and that the judgment of the court of appeals in R&R should be affirmed. My reasons for concurring, however, revolve around the following points, emphasized by the court of appeals in R&R to illustrate why the rule is a permissible exercise of the Board’s authority to adopt rules that are “necessary and appropriate” for the administration of the Fund.
First, R.C. 3737.92 places procedural conditions on a responsible person’s eligibility for payment from the Fund. Eligibility and entitlement to payment, therefore, are not synonymous under the statute. Furthermore, R.C. 3737.90(B) expressly authorizes the Board to adopt rules that are necessary and appropriate for the administration of the Fund, and sets out a nonexhaustive list of ways it might do that. Procedural rules adopted by the Board, then, are not rendered invalid merely because they impose conditions on entitlement to payment that are not found in the statute.
*487Second, the one-year limitation aids the Board in preventing the submission of stale and fraudulent claims and ensuring fiscally sound management of the Fund.
Finally, the fact that the deadline may preclude some otherwise eligible persons from obtaining payment from the Fund does not render it violative of public policy, as “the [Fund’s] goal of financial responsibility for corrective action necessitated by a petroleum leak is [as] important” as the “overall purpose of * * * promoting] environmental health and safety by encouraging owners and operators to comply with environmental standards.” R&R appellate opinion.
Patton, J., concurs in the foregoing opinion.